Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1-65, 70, 72 are canceled. Claims 66-69, 71, 73-77 are amended. Claims 74, 78 are withdrawn. New claims 79-84 are added. 
Claims 66-69, 71, 73, 75-77, 79-84 are under consideration.

Claim Objections
2. (previous objection, withdrawn as to claims 68-83, 75, 77; maintained as to claim 67; new as to claim 80) Claims 67, 80 are objected to because of the following informalities:
Applicant contends: the claims are amended.
In view of the amendments to claims 68-83, 75, 77, the objection is withdrawn.
However, as to claim 67, the objection is maintained.
As to claim 67, for improved language and consistency with the other dependent claims, the claim should recite a comma after the dependency. For example, claim 67 should recite “... of claim 66, wherein...”.
As to new claim 80, the claim is missing punctuation.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claims 73, 75 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims are amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
4. (previous rejection, withdrawn) Claims 66-68, 70-72, 75-77 were rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Patent No. 7247472; previously cited) in view of Crowe et al. (US20100040650)(cited in applicant’s IDS submitted 2/25/2020).
Applicant contends: Wilson et al. does not teach the sequences included in claim 66; Crowe et al. fails to remedy the deficiencies of Wilson et al.; Crowe et al. teaches RSV VLPs as a vaccine candidate; Crowe et al. teaches vectors but only shows successful transfection using plasmid vectors; one of skill in the art would not be motivated to replace the plasmid vectors with adenovirus vector; the inventors of Crowe et al. generated four separate plasmids and used them to create RSV VLPs; only one was administered in vivo RSV-F; the present invention teaches that B cell and T cell responses were elicited; 30 times higher than those achieved using  protein alone; Crowe et al. presents a paper proposal; does not teach using M2 protein; the skilled person would not have expected the combination to lead to such a strong B cell response; Crowe et al. does not teach that the three polynucleotides are located on the same vector, rather different vectors; Crowe et al. teaches that four specific antigens must be present, but only those four; Crowe et al. fails to teach or suggest features of claim 66; the claims are nonobvious.
In view of applicant’s amendments, the rejection is withdrawn.

5. (previous rejection, withdrawn) Claim 69 was rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Crowe et al. as applied to claims 66-68, 70-72, 75-77 above and further in view of Kool (US 20030087241; previously cited).
In view of the withdrawal of the rejection over Wilson et al. in view of Crowe et al. on which the instant rejection depends, the instant rejection is also withdrawn.

6. (previous rejection, withdrawn) Claim 73 was rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Crowe et al. as applied to claims 66-68, 70-72, 75-77 above and further in view of Nicosia et al. (WO2009146902; previously cited).
In view of the withdrawal of the rejection over Wilson et al. in view of Crowe et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. (new, necessitated by amendment) Claims 66, 67, 75, 82, 84 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US20110091496)(See PTO-892: Notice of References Cited) in view of Fouchier et al. (US20090246855)(See PTO-892: Notice of References Cited), Pushko et al. (US Patent No. 8715692) (See PTO-892: Notice of References Cited), and Graham et al. (WO2008133663)(cited in applicant’s IDS submitted 2/25/2020)(hereinafter “Graham et al.-2”).
See claims 66, 67, 75, 82, 84 as submitted 7/12/2022.
Graham et al. teaches: adenovirus vector for eliciting immune response (abstract)(as recited in claim 66); preventing or treating viral infection (abstract)(as recited in claim 82); replication defective [0121](as recited in claim 75); simian adenovirus [0200]; nucleic acid segments encoding viral proteins from RSV [0017-0018](as recited in claims 66, 82); including one or more of M2, N, F [0022](as recited in claim 66); including embodiments in combination [0296]; expressed in a vector (interpreted as a single vector) [0187]; fusion proteins [0112, claims 12-14](as recited in claim 67); one or more nucleic acid segments [0027]; use of linkers [0108, 234]; adjuvant [0266](as recited in claim 82). 
Graham et al. does not teach M2 (as recited in claim 66a); F protein (as recited in claim 66b); N (as recited in claim 66c)).
Fouchier et al. teaches: vaccine preparations (abstract); isolated nucleic acid sequences, including AXW51647 for M2 that has 100% identity with instant SEQ ID NO: 5 (See Result 11 of STIC Sequence Search Result 20220414_151131_us-16-800-384-5.align225.rag in SCORE)(as recited in claim 66a).
Pushko et al. teaches: RSV F proteins (abstract); including F protein (SEQ ID NO: 8) that has 100% identity with instant SEQ ID NO: 1 (See Result 7 of STIC Sequence Search Result 20220414_151131_us-16-800-384-1.align225.rai in SCORE)(as recited in claim 66b)
Graham et al.-2 teaches: immunogenic compositions that encode viral proteins, for preventing or treating viral infection (abstract); including N protein (SEQ ID NO: 9) that has 99.4% identity with instant SEQ ID NO: 3 (See Result 73 of STIC Sequence Search Result 20220414_151131_us-16-800-384-3.align225.rag in SCORE)(as recited in claim 66c).
One of ordinary skill in the art would have been motivated to use proteins as taught by Fouchier et al., Pushko et al., and Graham et al.-2 in construct as taught by Graham et al. Graham et al. teaches inducing immune response and use of RSV M2, N, and F proteins, and Fouchier et al., Pushko et al., and Graham et al.-2, which also individually teach inducing immune response and RSV M2, N, and F proteins, teach such proteins (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using proteins as taught by Fouchier et al., Pushko et al., and Graham et al.-2 in construct as taught by Graham et al. There would have been a reasonable expectation of success given the underlying materials (RSV proteins as taught by Graham et al., Fouchier et al., Pushko et al., and Graham et al.-2) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. (new, necessitated by amendment) Claims 68, 69, 71, 79, 83 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 as applied to claims 66, 67, 75, 82, 84 above, and further in view of Ko et al. (US20050136035)(See PTO-892: Notice of References Cited).
See claims 68, 69, 71, 79, 83 as submitted 7/12/2022.
See the teachings of Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 above. 
Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 do not teach cleavage site; self-cleaving site; 2A peptide of FMDV; linker.
Ko et al. teaches: adenovirus vectors [0014]; expression of two or more genes [0070]; linked genes [0152]; use of IRES to link genes [0106](reading on linker in claim 83); use of 2A self processing cleavage sites [0155](as recited in claims 68, 69); from FMDV [0008](as recited in claims 71, 79).
One of ordinary skill in the art would have been motivated to use components as taught by Ko et al. with vector as taught by Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2. Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 teaches use of adenovirus vectors and expression of multiple genes, and Ko et al., which also teaches use of adenovirus vectors and expression of multiple genes, teaches the advantage of using components and sites for use with adenovirus vectors expressing multiple genes (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to positioning of said components as recited in claims 69, 83, such positions are considered obvious absent unexpected results in view of the teachings of Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 in further view of Ko et al. (See MPEP 2144.04: C.Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Ko et al. with vector as taught by Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2. There would have been a reasonable expectation of success given the underlying materials (adenovirus vectors as taught by use components as taught by Ko et al. with vector as taught by Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2. and Ko et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. (new, necessitated by amendment) Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 as applied to claims 66, 67, 75, 82, 84 above and further in view of Nicosia et al. (WO2009146902; previously cited).
See claim 73 as submitted 7/12/2022.
See the teachings of Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 above.
Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 does not teach PanAd3.
Nicosia et al. teaches: adenovirus vector (p. 4); as well as PanAd3 vectors (p. 4).
One of ordinary skill in the art would have been motivated to use PanAd3 vector as taught by Nicosia et al. as vector as taught by Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2. Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 teaches use of simian adenovirus vectors, and Nicosia et al., which also teaches use of simian adenovirus vectors, teaches such an adenovirus vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using PanAd3 vector as taught by Nicosia et al. as vector as taught by Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 There would have been a reasonable expectation of success given the underlying materials (adenovirus vectors as taught by Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 and Nicosia et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. (new, necessitated by amendment) Claims 76, 77 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 and further in view of Wilson et al. (U.S. Patent No. 7247472; previously cited).
See claims 76, 77 as submitted 7/12/2022.
See the teachings of Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 above.
Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 does not teach simian hexon, fiber, penton.
Wilson et al. teaches: vectors comprising capsid proteins derived from simian adenovirus; containing heterologous gene, cell line (abstract)(as recited in claims 76, 77); comprising hexon, fiber, penton (column 12, line 12)(as recited in claim 76).
One of ordinary skill in the art would have been motivated to use vector as taught by Wilson et al. as vector as taught by Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2. Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 teaches use of adenovirus vectors, and Wilson et al., which also teaches use of adenovirus vectors, teaches such an adenovirus vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using vector as taught by Wilson et al. as vector as taught by Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2. There would have been a reasonable expectation of success given the underlying materials (adenovirus vectors as taught by vector as taught by Graham et al. in view of Fouchier et al., Pushko et al., and Graham et al.-2 and Wilson et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
11. (previous rejection, withdrawn) Claims 66-72 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 37, 38, 41-43, 45-51 of copending Application No. 15/318490.
12. (previous rejection, withdrawn) Claim 75 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 37, 38, 41-43, 45-51 of copending Application No. 15/318490 as applied to claims 66-72 above and further in view of Crowe et al. and Wilson et al. (cited above).
13. (previous rejection, withdrawn) Claim 73 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 37, 38, 41-43, 45-51 of copending Application No. 15/318490 as applied to claims 66-72 above and further in view of Nicosia et al. (cited above).
14. (previous rejection, withdrawn) Claims 76, 77 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 37, 38, 41-43, 45-51 of copending Application No. 15/318490 in view of Wilson et al. (cited above).
Applicant contends: the instantly claimed invention is not obvious; the additional references fail to teach or suggest the features.
In view of applicant’s amendments, the rejection is withdrawn.

15. (previous rejection, withdrawn) Claims 66, 67, 70, 71, 72, 75, 76, 77 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-49, 52-55, 58-61 of copending Application No. 15/735872 in view of Wilson et al. (cited above).
16. (previous rejection, withdrawn) Claims 68, 69 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-49, 52-55, 58-61 of copending Application No. 15/735872 in view of Wilson et al. as applied to claims 66, 67, 70, 71, 72, 75, 76, 77 above and further in view of Kool (cited above).
17. (previous rejection, withdrawn) Claim 73 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-49, 52-55, 58-61 of copending Application No. 15/735872 in view of Wilson et al. as applied to claims 66, 67, 70, 71, 72, 75, 76, 77 above and further in view of Nicosia et al. (cited above). 
Applicant contends: the instantly claimed invention is not obvious; the additional references fail to teach or suggest the features.
In view of applicant’s amendments, the rejection is withdrawn.

18. (previous rejection, withdrawn) Claims 66-72 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 of copending Application No. 15/800245.
19. (previous rejection, withdrawn) Claim 73 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 of copending Application No. 15/800245 as applied to claims 66-72 above and further in view of Nicosia et al. (cited above).
20. (previous rejection, withdrawn) Claim 75 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 of copending Application No. 15/800245 as applied to claims 66-72 above and further in view of Crowe et al. (cited above).
21. (previous rejection, withdrawn) Claims 76, 77 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 of copending Application No. 15/800245 in view of Wilson et al. (cited above).
Applicant contends: the instantly claimed invention is not obvious; the additional references fail to teach or suggest the features.
In view of applicant’s amendments, the rejection is withdrawn.

22. (previous rejection, withdrawn) Claims 66, 67, 70, 71, 72 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25, 26, 29, 30-41 of copending Application No. 16/756376 in view of Crowe et al. (cited above).
23. (previous rejection, withdrawn) Claims 68, 69 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25, 26, 29, 30-41 of copending Application No. 16/756376 in view of Crowe et al. as applied to claims 66, 67, 70, 71, 72 above and further in view of Kool (cited above).
24. (previous rejection, withdrawn) Claim 73 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25, 26, 29, 30-41 of copending Application No. 16/756376 in view of Crowe et al. as applied to claims 66, 67, 70, 71, 72 above and further in view of Nicosia et al. (cited above).
25. (previous rejection, withdrawn) Claims 76, 77 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25, 26, 29, 30-41 of copending Application No. 16/756376 in view of Crowe et al. and Wilson et al. (cited above).
Applicant contends: the instantly claimed invention is not obvious; the additional references fail to teach or suggest the features.
In view of applicant’s amendments, the rejection is withdrawn.

26. (previous rejection, withdrawn) Claims 66, 67, 70-72, 75, 76, 77 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69, 72, 73, 75-78, 81, 82, 88, 91, 92 of copending Application No. 15/735839 in view of Crowe et al. (cited above).
27. (previous rejection, withdrawn) Claims 68, 69 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69, 72, 73, 75-78, 81, 82, 88, 91, 92 of copending Application No. 15/735839 in view of Crowe et al. as applied to claims 66, 67, 70-72, 75, 76, 77 above and further in view of Kool (cited above).
28. (previous rejection, withdrawn) Claim 73 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69, 72, 73, 75-78, 81, 82, 88, 91, 92 of copending Application No. 15/735839 in view of Crowe et al. as applied to claims 66, 67, 70-72, 75, 76, 77 above and further in view of Nicosia et al. (cited above).
Applicant contends: the instantly claimed invention is not obvious; the additional references fail to teach or suggest the features.
In view of applicant’s amendments, the rejection is withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

29. (new, necessitated by amendment) Claims 66-69, 71, 73, 75, 79, 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10 of copending Application No. 15/800245 in view of Graham et al., Fouchier et al., Pushko et al., Graham et al.-2, Ko et al., and Nicosia et al. (references cited above).
See claims 66-69, 71, 73, 75, 79, 80, 82-84 as submitted 7/12/2022.
Claims 1, 5-10 of copending Application No. 15/800245 recite a vaccine combination comprising: (a) a priming composition in the form of a spray, aerosol or nebulizer solution, comprising a first vector, wherein the first vector is an adenoviral vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide, and (b) at least one boosting composition comprising a second vector, wherein the second vector is an MVA 
vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide, wherein the nucleic acid constructs of the first and the second vector encode the same immunogenic polypeptides comprising (i) the fusion protein F of RSV, (ii) nucleoprotein N of RSV, and (iii) matrix protein M2 of RSV, and wherein the vaccine combination is 
used in a prime-boost vaccination regimen, wherein the priming composition is administered intranasally and at least one boosting composition is subsequently administered intramuscularly; self cleaving site.
Claims 1, 5-10 of copending Application No. 15/800245 do not recite SEQ ID NOs: 5, 1, 3; PanAd3; replication defective vector; FMDV; linker; adjuvant.
See the teachings of Graham et al., Fouchier et al., Pushko et al., Graham et al.-2, Ko et al., and Nicosia et al. above.
One of ordinary skill in the art would have been motivated to use vector and components as taught by Graham et al., Fouchier et al., Pushko et al., Graham et al.-2, Ko et al., and Nicosia et al. view of claims 1, 5-10 of copending Application No. 15/800245. Claims 1, 5-10 of copending Application No. 15/800245 recite adenovirus vector and RSV F, N, M2 proteins, and Graham et al., Fouchier et al., Pushko et al., Graham et al.-2, Ko et al., and Nicosia et al. also teach adenovirus vector and RSV F, N, M2 proteins and the advantage of components thereto  (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using vector and components as taught by Graham et al., Fouchier et al., Pushko et al., Graham et al.-2, Ko et al., and Nicosia et al. in view of claims 1, 5-10 of copending Application No. 15/800245. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
This is a provisional nonstatutory double patenting rejection.

30. (new, necessitated by amendment) Claims 76, 77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10 of copending Application No. 15/800245 in view of Fouchier et al., Pushko et al., Graham et al.-2, and Wilson et al. (references cited above).
See claims 76, 77 as submitted 7/12/2022.
See claims 1, 5-10 of copending Application No. 15/800245 above.
Claims 1, 5-10 of copending Application No. 15/800245 do not recite simian hexon; fiber; penton; SEQ ID NOs: 5, 1, 3; cell.

See the teachings of Fouchier et al., Pushko et al., Graham et al.-2, and Wilson et al. above.
One of ordinary skill in the art would have been motivated to use vector and components as taught by Fouchier et al., Pushko et al., Graham et al.-2, and Wilson et al. in view of claims 1, 5-10 of copending Application No. 15/800245. Claims 1, 5-10 of copending Application No. 15/800245 recite adenovirus vector and RSV F, N, M2 proteins, and Fouchier et al., Pushko et al., Graham et al.-2, and Wilson et al. also teach such an adenovirus vector and such RSV F, N, M2 proteins (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using vector and components as taught by Fouchier et al., Pushko et al., Graham et al.-2, and Wilson et al. in view of claims 1, 5-10 of copending Application No. 15/800245. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
31. Claim 81 is objected to for depending on an objected claim.
32. No claims are allowed.
33. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648